Motions granted to prosecute appeals on original records, typewritten briefs; motion to dismiss appeal from judgment of conviction granted unless appeal is ready for argument at February 1963 Term; Erie County Clerk directed to furnish counsel with copy of stenographic minutes of hearing in comm nobis proceeding, provided that an additional copy *769has been filed by the stenographer in accordance with the statute (Code Grim. Pro., § 456, as amd. by L. 1962, eh. 889). David C. Fielding, Esq., assigned as counsel to conduct appeals.